Citation Nr: 0319512	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision which 
denied service connection for depression.  In February 2002, 
the veteran and her representative appeared before a 
traveling Member of the Board at a hearing at the RO.


REMAND

The veteran contends that service connection is warranted for 
depression.  She alleges that this condition began during her 
active duty service.  In the alternative, she alleges that 
this condition is secondary to her service-connected 
disabilities.  

After reviewing the veteran's claims file, the Board 
concludes that additional development is necessary to comply 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the RO should provide notification to the 
veteran of the evidence necessary to substantiate her claim, 
and of her and VA's respective obligations to obtain 
different types of evidence.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  In addition, an effort should be made to obtain 
updated relevant medical records.  Finally, a VA examination 
should be scheduled to ascertain the etiology of the 
veteran's depression.

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should ask the veteran to 
identify all sources of VA and private 
medical treatment she had received for 
depression since her discharge from the 
service in August 1993.  After securing 
necessary releases, the RO should obtain 
copies of the related medical records, 
not currently in the claims file.  
Regardless of the veteran's response, the 
RO should attempt to secure the veteran's 
medical treatment records from the VA 
medical center in Tuscaloosa, Alabama.

2.  The RO should assure that there is 
compliance with the notice provisions of 
the law, to specifically include notifying 
the veteran of the evidence necessary to 
substantiate her claim, and which portion 
of such information and evidence, if any, 
must be provided by the veteran, and which 
the VA will attempt to obtain on her 
behalf.  

3.  Thereafter, the veteran should be 
provided a VA examination with respect to 
her claim for service connection for 
depression.  The claims folder should be 
provided and reviewed by the examiner, 
and the examination report should note 
that such has been accomplished.  Based 
on examination findings, historical 
records, and medical principles, the 
examiner should provide a medical 
opinion, supported by adequate rationale 
(including reference to medical evidence 
in the file), as to whether the veteran 
has a chronic acquired psychiatric 
disorder, and, if so, whether it is at 
least as likely as not that this 
condition resulted from her active duty 
military service, is proximately due to 
her service-connected disabilities, or is 
aggravated by her service-connected 
disabilities.  

4.  Thereafter, the RO should review the 
claim for service connection for 
depression, on a direct basis and 
secondary to her service-connected 
disabilities.  If the claim is denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




